DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that the Non-Final Rejection filed 09/11/2020 inadvertently addressed the wrong version of the claims filed 02/19/2020, as another version of the claims had been amended in the Preliminary Amendment filed 02/19/2020.  Therefore, a new grounds of rejection is presented for the claims filed 12/09/2020, which contain subject matter not previously examined.

Claim Objections
Claim 6 is objected to because of the following informalities:

Claim 6 recites “comparing…and select…and delete” (lines 7-8), which is not grammatically correct.  Examiner suggests the amendment “selecting…deleting”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 6, and 7 recite “a user terminal other than a terminal used in a Web conference” in the preamble.  This recitation renders the metes and bounds of the claims unclear, as on its face, the phrase recites a contradiction with the body of the claim.  The claimed invention both connects to a Web conference system and acquires audio from the microphone of the user terminal, with the further possibility that the acquired audio is selected for outputting by the Web conference system.  Broadly, this presents a system in which the user terminal is being used in a Web conference, by virtue of the user terminal supplying audio for the Web conference system.  Therefore, the phrase “a user terminal other than a terminal used in a Web conference” does not make sense when the user terminal is “a terminal” and when “used in a Web conference” is given its plain meaning, and the metes and bounds of the claim cannot be understood as a whole with such a requirement.  Claims 2-5 are rejected as depending from claim 1 and under the same rationale.  For the purposes of examination, the claimed “a terminal used in a Web conference” will be interpreted as equivalent to the claimed “Web conference system”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al. (U.S. Pat. 8,095,120), hereinafter Blair.

Regarding claim 1, Blair disclosed a computer system, which performs sound assistance for a Web conference system by using a microphone of a user terminal (local endpoint, i.e., user terminal, col. 5, line 65; local endpoint comprising a microphone, col. 6, line 38) other than a terminal used in a Web conference (local endpoint selected as a master device, i.e., terminal used in a Web conference/Web conference system, col. 6, lines 42-46), comprising:
a processor (microprocessor, col. 15, line 18); and
a memory for storing instructions executable by the processor (memory storing software, col. 15, lines 48-50), wherein the processor is configured to: 
connect the Web conference system to the user terminal for a data communication (local endpoints, i.e., user terminal and Web conference system, in communication with one another via a connection, col. 5, lines 64-66);
acquire a sound from the microphone of the user terminal (master endpoint receiving local audio from a slave endpoint/local endpoint, i.e., user terminal, col. 7, line 26-29, col. 13, lines 12-14);
compare Web conference data from the Web conference system with the acquired sound (comparing the volumes of each local audio signal received from slave endpoints, i.e., including the acquired sound, and local audio received at the microphone of the master endpoint, i.e., Web conference data, col. 7, lines 33-36, col. 13, lines 24-31); and select a sound with a larger amplitude (selecting the audio signal having the highest volume for transmission as the outgoing audio to the conference, col. 7, lines 36-37, col. 13, lines 34-36, 40-42) and delete a sound with a smaller amplitude (cancelling, i.e., deleting, all other signals, col. 7, lines 37-38) according to a specified interval (until a particular local audio signal exceeds the volume of all other local audio signals received by the other slave endpoints, col. 7, lines 38-40), thereby performing synthesis; and 


Regarding claim 2, Blair disclosed the computer system wherein the processor is further configured to:
connect the Web conference system to the user terminal by a short-range communication for connection identification (connecting endpoints using, e.g., Bluetooth, i.e., short-range communication, col. 5, line 64 through col. 6, line 5).

Regarding claim 5, Blair disclosed the computer system wherein the processor is further configured to:
synthesize sound data of the Web conference and the acquired sound by correcting respective acquisition moments (imparting a slight delay on the selected audio signal, col. 13, lines 43-47).

Regarding claim 6, Blair disclosed a sound assistance method for a Web conference, which is executed by a computer system which performs sound assistance for a Web conference system by using a microphone of a user terminal (local endpoint, i.e., user terminal, col. 5, line 65; local endpoint comprising a microphone, col. 6, line 38) other than a terminal used in the Web conference (local endpoint selected as a master device, i.e., terminal used in a Web conference/Web conference system, col. 6, lines 42-46), comprising:
connecting the Web conference system to the user terminal for a data communication (local endpoints, i.e., user terminal and Web conference system, in communication with one another via a connection, col. 5, lines 64-66);
acquiring a sound from the microphone of the user terminal (master endpoint receiving local audio from a slave endpoint/local endpoint, i.e., user terminal, col. 7, line 26-29, col. 13, lines 12-14);
comparing Web conference data from the Web conference system with the acquired sound (comparing the volumes of each local audio signal received from slave endpoints, i.e., including the acquired sound, and local audio received at the microphone of the master endpoint, i.e., Web conference 
outputting synthetic data after the synthesis (transmitting, i.e., outputting, the audio signal, i.e., synthetic data, as an outgoing audio signal, col. 7, lines 41-43).

Regarding claim 7, Blair disclosed a non-transitory computer-readable storage medium, storing computer executable instructions, wherein the computer executable instructions are configured to enable a computer system (computer readable medium comprising processor executable instructions, claim 9), which performs sound assistance for a Web conference system by using a microphone of a user terminal (local endpoint, i.e., user terminal, col. 5, line 65; local endpoint comprising a microphone, col. 6, line 38)other than a terminal used in a Web conference (local endpoint selected as a master device, i.e., terminal used in a Web conference/Web conference system, col. 6, lines 42-46), to perform following steps:
connecting the Web conference system to the user terminal for a data communication (local endpoints, i.e., user terminal and Web conference system, in communication with one another via a connection, col. 5, lines 64-66);
acquiring a sound from the microphone of the user terminal (master endpoint receiving local audio from a slave endpoint/local endpoint, i.e., user terminal, col. 7, line 26-29, col. 13, lines 12-14);
comparing Web conference data from the Web conference system with the acquired sound (comparing the volumes of each local audio signal received from slave endpoints, i.e., including the acquired sound, and local audio received at the microphone of the master endpoint, i.e., Web conference data, col. 7, lines 33-36, col. 13, lines 24-31), and select a sound with a larger amplitude (selecting the audio signal having the highest volume for transmission as the outgoing audio to the conference, col. 7, lines 36-37, col. 13, lines 34-36, 40-42) and delete a sound with a smaller amplitude (cancelling, i.e., 
outputting synthetic data after the synthesis (transmitting, i.e., outputting, the audio signal, i.e., synthetic data, as an outgoing audio signal, col. 7, lines 41-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (U.S. Pat. 8,095,120) as applied to claim 1 above, and further in view of Zur et al. (U.S. Pat. App. Pub. 2018/0176272), hereinafter Zur.

Regarding claim 3, Blair disclosed the computer system as detailed above.  Blair did not disclose the computer system wherein the processor is further configured to:
connect the Web conference system to the user terminal by a two-dimensional code for connection identification.
Zur disclosed connecting a device, e.g., digital sign, to a mobile device by the mobile device scanning a two-dimensional graphical code, e.g., QR code or barcode, displayed by the digital sign (¶[0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Blair wherein the processor is further configured to connect the Web conference system to the user terminal by a two-dimensional code for connection identification as claimed, because doing so would have been use of a known technique (i.e., a two-dimensional graphical .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (U.S. Pat. 8,095,120) as applied to claim 1 above, and further in view of Lee et al. (U.S. Pat. App. Pub. 2011/0063103), hereinafter Lee.

Regarding claim 4, Blair disclosed the computer system as detailed above.  Blair did not disclose the computer system wherein the processor is further configured to:
connect the Web conference system to the user terminal by inputting a personal identification number (PIN) code for connection identification.
Lee disclosed connecting/pairing a mobile terminal to device by inputting a PIN code (¶[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computer system of Blair wherein the processor is further configured to connect the Web conference system to the user terminal by inputting a personal identification number (PIN) code for connection identification as claimed, because doing so would have been use of a known technique (i.e., inputting a PIN code to connect devices) to improve similar devices (i.e., connecting a Web conference system to a user terminal) in the same way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441